Citation Nr: 1820776	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating due to unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which respectively, and among other things, denied entitlement to TDIU, and continued a previous denial of service connection for tinnitus.

In July 2009, the Veteran filed his notice of disagreement (NOD) with the denial of a TDIU, filed an NOD with his tinnitus claim in September 2009, was issued a statement of the case (SOC) in August 2012, and in October 2012 perfected his appeal to the Board.

The August 2012 SOC indicated that the claim for service connection for tinnitus had been reopened and was denied on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

December 2015 and May 2017 Board decisions remanded the Veteran's claims for videoconference hearings.  A videoconference hearing was scheduled for December 2017, however the Veteran failed to appear without good cause shown, thus the hearing is considered cancelled and the Board will proceed to adjudicate the claim based on its merits.  See 38 C.F.R. § 20.704 (e) (2017).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A November 2006 rating decision denied service connection for tinnitus based on a lack of evidence that the tinnitus was caused or aggravated by service.  The Veteran did not timely file a notice of disagreement to the decision and new and material evidence was not received within the one year appeal period.

2.  Evidence added to the record since the November 2006 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for tinnitus.

3.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied the Veteran's claim for entitlement to service connection for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the November 2006 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  New and Material Evidence

The AOJ denied the Veteran's claim of entitlement to service connection for tinnitus in February 2006 as the evidence of record was negative for any diagnosis of tinnitus during service and the November 2005 VA examiner indicated that the Veteran's tinnitus was not related to service.  In July 2006, the Veteran submitted private treatment records which included an audiological test and a buddy statement.  The RO considered the newly submitted evidence and in a November 2006 rating decision denied the Veteran's service connection claim for tinnitus finding that the evidence did not show that the Veteran's tinnitus was incurred in or aggravated by service.  The Veteran neither appealed this decision nor submitted additional new and material evidence within the one year appeal period.  The decision is therefore final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

At the time of the November 2006 rating decision, evidence relevant to the service connection claim for tinnitus included: a February 2002 VA Audiological examination; a March 2002 private audiological report; treatment records from VAMC Washington from December 1999 to June 2005, and from January 2006 to June 2006; and a November 2005 VA examination.

Evidence received since that prior final denial includes Washington, D.C. VAMC  treatment records from September 2008 to November 2010; VA treatment records from October 2010 to August 2012 from VAMC Long Beach; a March 2008 private treatment report; February 2009 and March 2009 VA examinations; a February 2009 VA audiological evaluation report; an August 2009 VA audiological opinion; and a December 2010 statement from the Veteran.

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for PTSD. See Shade, supra.  Specifically, the Veteran submitted a December 2010 letter which relays statements from his private and VA audiologists which provides evidence of a nexus between his current disability and his in service noise exposure.  Thus, the evidence is new and material and the criteria for reopening the claim for service connection for tinnitus have been met.

Given that the RO reopened the claim for service connection for tinnitus and adjudicated the claim on its merits, there is no prejudice in the Board addressing the claim on its merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

II.  Service connection

The Veteran contends that his tinnitus is a result of his active duty service working on the flight line where he was exposed to loud noises from aircraft.  He stated that he first reported the problems in 1969 and 1970 while stationed near Riverside, California.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's DD-214 indicates that he served as an aircraft mechanic.  His  January 1969 report of medical history and medical examination report upon discharge do not note any complaints regarding the Veteran's hearing, including tinnitus.

An October 2000 buddy statement indicated that the Veteran complained about a ringing or hissing sound in his ears while assigned to the 22nd Bomb Wing at March AFB near Riverside, California.

May 2001 treatment records note that the Veteran reported tinnitus as a buzzing noise which is worse in quiet environments or when he goes to sleep.  The treating physician opined that the tinnitus is most likely related to noise exposure in the past.

A November 2001 buddy statement noted that the Veteran worked on the flight line and was around continuous noise of the very high frequency of B-52 Bombers.

A December 2005 VA examination report stated that the tinnitus in the right ear cannot be related to hearing loss as hearing is within normal limits in that ear. The audiologist opined that it is as likely as not that the etiology of the reported tinnitus in the left ear is the same as the etiology of the high frequency sensorineural hearing loss at one frequency.  Finally, the audiologist stated that as the Veteran's hearing was normal upon entry into the military and upon discharge, and the Veteran did not report hearing loss until almost 30 years after discharge, his hearing loss and tinnitus are less likely than not caused by or a result of noise exposure while in the service.

A February 2009 examination note indicated that the onset of bilateral tinnitus began between 1967 and 1968 while the Veteran served during Vietnam.  The examiner opined that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.

In a March 2009 audiology note, a VA examiner opined that as the Veteran had normal hearing in both ears on discharge from military service, his hearing loss and tinnitus are not related to military service.

An August 2009 audiology note indicated that the Veteran reported no complaint of tinnitus during a March 1998 VA examination, and the first documented reference to tinnitus was August 1999, therefore evidence suggests tinnitus began between March 1998 and August 1999.  The audiologist stated that the most common factor associated with tinnitus is hearing loss and determined that as there was no documented hearing loss or significant change in hearing thresholds during military service, tinnitus is not related to hearing loss as hearing was normal at separation.  The audiologist noted that the fact hearing was normal in 1998 does not rule out onset of tinnitus due to progressive hearing loss or an association with other medical conditions.  The audiologist also stated that there was evidence of other conditions with high degree of association with tinnitus including anxiety disorder, diabetes and hypertension.  The audiologist concluded that the Veteran's tinnitus is less likely as not caused by or the result of military service.

In a September 2009 statement, the Veteran explained that he never denied having tinnitus.

Tinnitus is capable of lay observation, and the Veteran has offered competent, credible testimony that he experiences tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). Thus, he has met the current disability requirement.  In addition, the Veteran's statements that he experienced significant noise exposure during service are competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In this regard, the Board notes that the Veteran's DD 214 Form indicates that the Veteran's military specialty was that of an aircraft mechanic, which supports the Veteran's contentions, and the buddy statements, that he was exposed to loud aircraft engine noise while working along the flight line.  Therefore, he has met the in-service injury or event requirement.  Hence, the dispositive issue in this case is whether the tinnitus is related to the in-service noise exposure.

As to this issue, the May 2001 treatment records note that the treating physician opined that the tinnitus is most likely related to noise exposure in the past.  Additionally, the Veteran has offered competent and credible evidence, including buddy statements and the February 2009 examination note, that he currently suffers from tinnitus which he has had since service.

While the December 2005 and March 2009 VA audiologists reasoned that tinnitus was less likely than not related to service as the Veteran's hearing was normal upon entrance into military service and upon separation, their rationale is flawed, thereby reducing the probative value of the opinions.  In this regard, normal hearing upon separation is not necessarily fatal to claims for service connection for hearing loss or tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).

The August 2009 audiologist stated that the Veteran made no complaint of tinnitus in March 1998, which the Veteran now disputes.  Additionally, the audiologist stated that the Veteran's tinnitus may have other contributing factors, but like the other VA audiologists, dismissed the notion that the tinnitus was related to service based on the fact that tinnitus was not documented on the Veteran's examination report upon discharge, or for several years after service.  There is no indication that the audiologist considered the Veteran's statements of suffering from tinnitus since service, thus the examination report is afforded little probative weight.

Based on the foregoing, the Board finds that the evidence is thus at least evenly balanced as to whether the Veteran's current tinnitus is related to active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a previously denied claim of entitlement to service connection for tinnitus is granted.

Service connection for tinnitus is granted.


REMAND

The issue of entitlement to TDIU is currently before the Board as the Veteran contends that his service connected disabilities preclude him from securing and following substantially gainful employment.  After considering this matter, and for reasons expressed immediately below, the Board finds that this issue must be remanded for further development.  The Board regrets the delay associated with this remand; however, a remand is necessary for the following reasons.

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16 (a).

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extraschedular TDIU.  38 C.F.R. § 4.16 (b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is service-connected for anxiety disorder evaluated as 50 percent disabling.  Thus, the Veteran does not meet the schedular requirements for a TDIU.  While the Board has granted service connection for tinnitus in this decision, the ratings schedule allows only for an evaluation of tinnitus at 10 percent disabling, for a combined rating of 55 percent.  As the Veteran would still not qualify for a schedular TDIU, 38 C.F.R. § 4.16 (b) is applicable to his case.

In October 2008, the Veteran's psychiatrist stated that the Veteran was unable to work due to ongoing difficulty with symptoms of depression, anxiety, isolation, difficulty dealing with people, poor focus and posttraumatic stress disorder symptoms.  The psychiatrist opined that these symptoms render him unemployable at this time. The February 2009 VA examiner stated it is likely that the Veteran's emotional problems contributed to his inability to continue his employment as a teacher.  These statements support the assertion that the Veteran's service connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  Thus, the AOJ should refer the claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16 (b).

Accordingly, the claim remaining on appeal REMANDED for the following action:

1. Refer the claim of entitlement to a TDIU to the Director of the Compensation Service to determine whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b).

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


